DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 3.	Claims 21-27 and 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodman et al. (9,399,110).
 	Regarding claim 21, Goodman et al., figure 21 shows an electronic cigarette cartomizer comprising a hemicylindrical port (200).
 	Regarding claim 22, figures 21 and 22 show the hemicylindrical port includes a fluid inlet, and electrical pads (216 and 218), at least one of the electrical pads are electrically coupled to a heater coil (222) within the cartomizer.
 	Regarding claim 23, figure 17 shows the hemicylindrical port is configured and arranged to electrically couple the heater coil with electrical circuitry (170) of a power supply portion of an electronic cigarette, and transfer a fluid from the power 
Regarding claim 24, the at least one of the electrical pads are electrically coupled to memory circuitry within the cartomizer.
Regarding claim 25, figure 22 shows the electrical pads are located on a flat surface (218 and 216 are located on protrusions (not labeled) that protrude from a bottom wall of 202) of the hemicylindrical port.
Regarding claim 26, the hemicylindrical port is further configured and arranged to be mechanically and electrically coupled to a mating hemicylindrical port on a power supply portion of an electronic cigarette.
Regarding claims 27 and 30, figures 21 and 22 show a refillable tank (202) configured and arranged to contain electronic cigarette juice; a heater coil (222) configured and arranged to atomize electronic cigarette juice in response to a current draw across the heater coil; a wick (220) configured and arranged to draw the electronic cigarette juice from the refillable tank to the heater coil by capillary action; and a mouthpiece (206) coupled to a proximal portion of the refillable tank.
Regarding claim 29, figure 21 shows the refillable tank further includes a pressure release valve (230).

 	Regarding claim 32, figures 21 and 22 show the cartomizer is a clearomizer including a refillable tank (202) and a mouthpiece (208).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (9,399,110) in view of Hon (2006/019658) or Egilmex (4,945,929).
Goodman et al. disclose the mouthpiece having a nozzle, but fail to show a vapor chamber and a vent aperture.
Hon in figures 1 and 7-9 show an electronic atomizing cigarette comprising a mouthpiece having a nozzle (17), a vent aperture (16), an electric heater (20) surround by a vapor cavities or a vapor chamber.  The vapor chamber is located between the nozzle and the vent aperture. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Goodman et al. to have the mouthpiece having a vapor chamber and a vent aperture, as disclosed by Hon, in order to rapidly vaporized liquid, ejected out and then condensed to form a puff of smoke. 
. 

Allowable Subject Matter
6.	Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Claims 21-27 and 29-32 are affirmed and claim 28 is reversed from Appeal Board filed 02/01/21.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/17/21.